Citation Nr: 1600782	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  15-41 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for epilepsy, grand mal and petit mal.

2.  Entitlement to service connection for epilepsy, grand mal and petit mal.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

In September 2014, the attorney requested revision of the July 1954 rating decision based on clear and unmistakable error (CUE).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore, the Board does not have jurisdiction over it.  The attorney has repeatedly asked that this matter be adjudicated and it is referred to the AOJ so that this can be accomplished.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for epilepsy, grand mal and petit mal, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 1982, the RO continued the previous denial of service connection for epilepsy because new and material evidence had not been submitted for establishing service connection by way of incurrence or aggravation.  The Veteran disagreed with the decision and a statement of the case was furnished in March 1983.  A VA Form 9 was not received.  

2.  Evidence associated with the record since the March 1982 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for epilepsy, grand mal and petit mal.  


CONCLUSIONS OF LAW

1.  The March 1982 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for epilepsy, grand mal and petit mal.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the Veteran's claim and remand the matter for additional development, a detailed discussion as to how VA satisfied its duties to notify and assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Analysis

In July 1954, the RO denied service connection for epilepsy, grand mal and petit mal essentially based on findings that epilepsy existed prior to service and was not aggravated during service.  

In September 1958, the Veteran requested to reopen his claim.  In October 1958, the RO confirmed and continued the prior denial finding that the present evidence did not establish service connection for epilepsy.  

In October 1981, the Veteran requested to reopen his claim.  In March 1982, the RO continued the previous denial of service connection for epilepsy because new and material evidence had not been submitted for establishing service connection by way of incurrence or aggravation.  The Veteran disagreed with this decision and a statement of the case was furnished in March 1983.  The Veteran did not submit a VA Form 9 and the decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In April 2013, the Veteran again requested to reopen his claim.  In January 2014, the RO denied service connection for epilepsy, grand mal and petit mal, because the evidence submitted was not new and material.  The Veteran disagreed and perfected an appeal of this decision.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

At the time of the final March 1982 rating decision, pertinent evidence included service treatment records, private medical records, and multiple lay affidavits.  

Epilepsy was not noted on the Veteran's July 1953 enlistment examination and at that time, he denied dizziness, fainting spells, epilepsy or fits.  In December 1953, the Veteran was seen for evaluation of blackout spells of four years duration.  He apparently reported the onset of convulsions at age 14.  A March 1954 Report of Board of Medical Survey included a diagnosis of epilepsy, grand mal and petit mal, existed prior to enlistment and not service aggravated.    

A September 1958 statement from Dr. R. H. notes the Veteran gave a history of having his first seizure in December 1953.  

In a November 1981 statement, the Veteran reported that he did not have problems prior to service and that his first seizure was at Camp Pendleton.  Affidavits dated in January 1982 from the Veteran's sisters, mother, brother, and aunt corroborate the Veteran's reports.  

Evidence submitted since the final March 1982 rating decision includes a September 2014 opinion from a private nurse (A. C., RN, BSN, CCM, LNC).  She reviewed the claims folder and discussed the service records and other relevant evidence in detail and concluded as follows:

It is my professional opinion that one cannot determine if [the Veteran's] epilepsy existed prior to service; however, regardless of whether the date of onset of the veteran's epilepsy was before or after his entry into service, by November 1953, his [service medical records] show symptoms that demonstrate an increase in frequency that is at least as likely as not related to the increased stress from the rigorous field training in service, which included long periods of time without sleep.  This increase in the severity of his symptoms represents a worsening of his epilepsy condition.  

On review, this evidence is new.  It is also material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the evidence suggests that any preexisting seizure disorder was aggravated during military service.  Thus, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for epilepsy, grand mal and petit mal, is reopened, and to this extent only, the appeal is granted.  


REMAND

In cases where the disease or injury at issue is not "noted" on the entrance examination, a very specific standard is for application.  There is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

As set forth, the claims folder contains a private medical opinion from a nurse.  This opinion, however, does not apply the correct evidentiary standard.  

In May 2015, the Veteran underwent a VA examination.  Assessment was seizures.  The Veteran's claims folder was not available for review and the examiner remarked that "[w]ithout being able to review any of records already present at time of last decision and no new records I am not able at this time to make a new medical opinion."

Thereafter, the RO requested opinions on direct service connection and aggravation of a preexisting condition.  Following review of the VBMS files, the examiner provided opinions in June 2015.  As concerns direct service connection, the examiner stated the claimed condition was less likely than not incurred in or caused by service.  In support, he stated:

Documents note patient with history of blackout spells with onset 4-5 years prior to service.  2008 Clinic notes from Dr. [W.] describe EEG changes consistent with primary generalized epilepsy.  Heredity factors are important in many seizures caused by primary generalized epilepsy.  

The examiner went on to say that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by service.  In support, he stated:

Although stress, lack of sleep may cause a flare up of seizures in someone predisposed to have seizures, given excellent control of seizures seen documented in Neurology Associates notes 2004-2012, given patient with diagnosis of primary generalized epilepsy it is clear with reasonable medical certainty that condition was not aggravated beyond its natural progression by service.  

The private attorney argues the opinion is inadequate and on review, the Board agrees.  First, the examiner did not provide any rationale for the determination that the condition clearly and unmistakably existed prior to service.  In reviewing the opinion request, it appears the RO made this determination and only requested the examiner to comment on the second prong.  As concerns aggravation, the examiner does not apply the correct evidentiary standard (that is, "clear with reasonable medical certainty" does not rise to the level of "clear and unmistakable") and the rationale is insufficient as it appears to be based on records many years after service and does not consider the in-service findings.

On review, an addendum opinion is needed which applies the correct evidentiary standard and considers all evidence of record.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The May and June 2015 examination and opinion should be returned for addendum.  If the VA examiner is not available, the information should be obtained from a similarly qualified examiner.  The electronic claims folder must be available for review.  

The examiner is specifically requested to respond to the following questions:

(a) Did epilepsy clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service?  In making this determination, the examiner is requested to consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

(b) If epilepsy clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that it was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?

(c) If epilepsy did not clearly and unmistakably exist prior to service, is it at least as likely as not that current epilepsy first manifested during active service or is otherwise related to service or events therein.  

A complete rationale must be provided for any opinion offered.  

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for epilepsy.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


